DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The amendment filed July 2, 2021 is sufficient for the Examiner to withdraw the rejection of claim 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art of Lehmann in view of Werdecker, Doi, Trommer, and Werdecker (US 6,380,110) have been considered, but are moot due to new grounds of rejection necessitated by the amendment filed July 2, 2021. 
The Examiner will address applicable arguments since some of the same references are applied.
Applicant argues Trommer is a discontinuous process and completely different from Lehmann and Werdecker.  
Regarding Trommer is a discontinuous process, Applicant has amended the claim “wherein the silicon dioxide granulate II is fed into an oven and the glass melt formed therein is continuously removed without interruption thereby forming a quartz glass body”.  The Examiner has interpreted the glass melt therein continuously removed from the oven is the process without interruption.  This limitation has been provided for in the new grounds of rejection by the Leber reference (See 35 U.S.C. 103 rejections below).  
Regarding Trommer completely different from Lehmann and Werdecker, these references are not applicable to the new grounds of rejection.   
Applicant further argues the Trommer reference fails to disclose that an amount of carbon could be advantageous to more efficiently remove earth metal contaminants in the granules.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that an amount of carbon could be advantageous to more efficiently remove earth metal contaminants in the granules) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding Werdecker is a discontinuous process, Applicant has amended the claim “wherein the silicon dioxide granulate II is fed into an oven and the glass melt formed therein is continuously removed without interruption thereby forming a quartz glass body”.  The Examiner has interpreted the glass melt therein continuously removed from the oven is the process without interruption.  This limitation has been provided for in the new grounds of rejection by the Leber reference (See 35 U.S.C. 103 rejections below).  
Applicant further argues Werdecker fails to disclose that an amount of carbon could be advantageous to more efficiently remove earth metal contaminants in the granules.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that an amount of carbon could be advantageous to more efficiently remove earth metal contaminants in the granules) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, the argument is a piecemeal analysis of the rejection, since the rejection requires Leber in view of Werdecker, Trommer, and Koeppler.  As stated in the new grounds of rejection below, the carbon content is provided for by the substitution of pyrogeneous silica primary particles from OMCTS into the method of Leber in view of Werdecker for providing a silicon dioxide granulate I, as stated in the new grounds of rejection below.  Therefore, it is the combination of Leber in view of Werdecker and Trommer to provide the claimed carbon content in the new grounds of rejection below.  In response to applicant's arguments against the references individually, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25-31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (US 2012/0174629) in view of Werdecker et al. (US 6,380,110 – hereinafter Werdecker), Trommer et al. (DE102011/121153B3 – hereinafter Trommer), and Koeppler et al. (US 6,849,242 – hereinafter Koeppler).
For the Trommer reference, the Examiner is referencing sections of the English Equivalent US2014/0349830 A1.
Regarding claims 23 and 29- 31, Leber (Fig. 1, abstract, [0044]-[0047]) discloses a method of forming and drawing a quartz glass cylinder strand (corresponding to a quartz glass body) by making a glass melt out of silicon dioxide granulate (corresponding to a silicon dioxide granulate II) in a melting crucible (1) in a melting furnace (corresponding to an oven).  The melting crucible comprises a plurality of drawing nozzles and the glass melt is taken from the outlets/nozzles of the melting crucible.  Leber ([0050]) further discloses silica granules (3) are continuously fed into the melting crucible towards two drawing nozzles with mass flows 20a and 20b, and ([0003]) further discloses the vertical-type crucible methods are used for continuously producing cylindrical components of quartz glass, such as rods, tubes, or plates.  Therefore, based on the disclosure of Leber, it would be obvious to a person having 
While Leber discloses a silicon dioxide granulate II fed into an oven and making a glass melt out of the silicon dioxide granulate II, Leber fails to disclose details of the silicon dioxide granulate II, including the claimed steps of providing a silicon dioxide granulate, the details of the provision, including providing and processing silicon dioxide powder to obtain a silicon dioxide granulate I, or processing, including treating the silicon dioxide granulate I with a reactant to obtain a silicon dioxide granulate II.  However, Werdecker (Col. 6, lines 56-67) discloses forming a silica granulate from pyrogeneous, nano-scale silica primary particles dispersed in de-ionized water and forming a suspension.  The suspension is sprayed into a hot air temperature of 380 degrees C, resulting in a spray granulate having an average diameter of 330 microns.  While Werdecker discloses addition of 12 ppm of pyrogeneous alumina in the suspension, it would be obvious to a person having ordinary skill in the art, if alumina is not required in the granulate to exclude the alumina.  Werdecker (Col. 7, lines 1-4) further discloses the spray granulate (corresponding to a silicon dioxide granulate I) is purified at a temperature of 1200 degrees C, through a mixture of HCl/Cl2 gases, and (Col. 3, line 62 to Col. 4, line 18) further discloses the thermal treatment with chlorine-containing atmosphere can be performed at temperatures ranging from 800 to 1350 degrees C, discloses the chlorine-containing atmosphere removes contaminants, and discloses contaminants including alkaline earth metals, such as Ca and Mg and other metal contaminants.  The process disclosed by Werdecker including providing a suspension of pyrogeneous, nano-scale silica primary particles dispersed in de-ionized water and forming a suspension and spray granulating teaches the step of providing the silicon dioxide powder (claim 23), processing the silicon dioxide powder to obtain a silicon dioxide granulate I, providing a liquid (claim 31), obtaining a slurry (claim 31), and spray drying the slurry (claim 31).  Werdecker fails to specifically state, mixing the pyrogenically produced 
The process disclosed by Werdecker includes a thermal treatment of the spray granulate (i.e. silicon dioxide granulate I) at temperatures ranging from 800 to 1350 degrees C through a chlorine atmosphere, such as a mixture of HCl/Cl2, this teaches the step of treating the silicon dioxide granulate I with a reactant to obtain a silicon dioxide granulate II, and the removal of metal contaminants including alkaline earth metals in the thermal treatment with a chlorine-containing atmosphere.  Therefore, based on the additional teachings of Werdecker, it would be obvious to a person having ordinary skill in the art, a silicon dioxide granulate II for melting in the method of Leber provided by the process of Werdecker, since Leber requires a silicon dioxide granulate for melting.  The process of providing a silicon dioxide granulate II using the combination of Leber in view of Werdecker includes providing pyrogenically produced silicon dioxide powder, processing the silicon dioxide powder to obtain a silicon dioxide granulate I (spray granulation/drying – claim 31), treating (i.e. thermal treatment with chlorine-containing atmosphere) the silicon dioxide granulate I with a reactant at temperatures ranging from 800 to 1350 degrees C (encompassing claimed range of 1000 to 1300 degrees C) to obtain a silicon dioxide granulate II.  Further, since Werdecker teaches removal of metal contaminants including alkaline earth metals in the thermal treatment with a chlorine-containing atmosphere of the silicon dioxide granulate I, it would be obvious to a person having ordinary skill in the art, the silicon dioxide granulate I has a content of alkaline earth metal wm(1), the content of the alkaline earth metal based on the total weight of the silicon dioxide granulate I, and wherein the silicon dioxide granulate II has a content of alkaline earth metal wm(2) the contents of wm(2) based on a total weight of silicon dioxide granulate II, and the content of wm(2) is less than the alkaline earth metal content wm(1).

Leber in view of Werdecker, Trommer, and Koeppler provides for a silicon dioxide granulate I having a an alkaline earth metal content wm(1) and a carbon content wc(1) and treating the silicon dioxide granulate I with a reactant, such as HCl/Cl2  to provide for a silicon dioxide granulate II with an alkaline earth metal content wm(2) and a carbon content wc(2).  Leber in view of Werdecker and Trommer fail to specifically state any details of the carbon content wc(2), such as the claimed carbon 
Regarding claim 25, as discussed in the rejection of claim 23 above, Trommer (abstract) discloses pyrogenic primary particles from OMCTS feedstock produces soot (i.e. pyrogenic primary particles) and , based on the additional teachings of Trommer, it would be obvious to a person having ordinary skill in the art, pyrogeneous primary particles from OMCTS could be substituted into the method of Leber in view of Werdecker for providing a silicon dioxide granulate I having a carbon content approximately the same as the OMCTS primary particles ranging from 1-50 wt ppm.  Trommer ([0024]) further discloses the carbon content is produced during the reaction of the feedstock with a fuel-rich flame.  Therefore, based on the additional teachings of a fuel rich flame producing carbon, it would be obvious to a person having ordinary skill in the art, the carbon content of pyrogenic silicon dioxide powder comprises a deficit of oxygen in the production of the pyrogenic silicon dioxide powder.
Regarding claims 26, as discussed in the rejection of claim 23 above, Werdecker discloses the silicon dioxide granulate I treated through chlorine-containing atmosphere, such as a mixture of HCl/Cl2.  2 or a combination of HCl/Cl2.
Regarding claim 27, as discussed in the rejection of claim 23 above, Werdecker discloses treating the silicon dioxide granulate I in a chlorine atmosphere, such as HCl/Cl2.  Werdecker fails to disclose details of the treating.  However, Koeppler discloses silicon dioxide granules can be treated in a rotary kiln under a chlorine-treating atmosphere and discloses heat treating in a kiln at elevated temperatures, such as 800 degrees C or 1200 degrees C.  Therefore, based on the additional teachings of Koeppler, it would be obvious to person having ordinary skill in the art the treatment of the silicon dioxide granulate I in a rotary kiln.  The treatment in the rotary kiln provides for at least two silicon dioxide granulate I particles carry out a motion relative to one another during the treating of the silicon dioxide granulate I with the reactant to obtain the silicon dioxide granulate II.
Regarding claim 28, as discussed in the rejection of claim 23 above, Leber discloses melting a SiO2 granulate (corresponding to a silicon dioxide granulate II) to form a melted synthetic quartz glass.  Leber (Fig. 1 and [0044]) further discloses resistance heaters around the melting crucible.  Therefore, based on the additional teachings of Leber, it would be obvious to a person having ordinary skill in the art, a melting energy is transferred to the silicon dioxide granulate II via the crucible (corresponding to a solid surface).
Regarding claim 30, as discussed in the rejection of claim 23 above, Trommer discloses silicon dioxide powder from OMCTS feedstock having a carbon content in the range of 1-50 wt ppm.  This provides for the silicon dioxide powder with a carbon content overlapping the claimed range of less than 50 ppm based on the total weight of the silicon dioxide powder.  Additionally, Trommer ([0024]) discloses the carbon content is produced during reaction of the feedstock with a fuel-rich flame.  It would be obvious to a person having ordinary skill in the art, the fuel-rich flame does not contain 
Regarding claim 33, as discussed in the rejection of claim 23 above, Leber discloses drawing methods are used for continuously producing cylindrical components of quartz glass, such as tubes.  Leber ([0003]) further discloses the glass strand is cut to length from which the desired glass component is manufactured.  Therefore, it would be obvious to a person having ordinary skill in the art, the quartz glass cylinder strand (i.e. quartz glass body) is cut to length to form a quartz glass tube, which provides for making a hollow body (tube) with at least one opening out of the quartz glass body (quartz glass strand).
Claims 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (US 2012/0174629) in view of Werdecker et al. (US 6,380,110 – hereinafter Werdecker), Trommer et al. (DE102011/121153B3 – hereinafter Trommer), and Koeppler et al. (US 6,849,242 – hereinafter Koeppler) as applied to claim 23 above, and further in view of Neumann et al. (DE102012011946A1 – hereinafter Neumann).
It should be noted for the Neumann reference, the Examiner is referencing the English Equivalent US2015/0325836A1.
Regarding claims 24 and 30, as discussed in the rejection of claim 23 above, Trommer (abstract) discloses pyrogenic primary particles from OMCTS feedstock produces soot (i.e. pyrogenic primary particles) and , based on the additional teachings of Trommer, it would be obvious to a person having ordinary skill in the art, pyrogeneous primary particles from OMCTS could be substituted into the method of Leber in view of Werdecker for providing a silicon dioxide granulate I having a carbon content approximately the same as the OMCTS primary particles ranging from 1-50 wt ppm.  
2 pyrogenic primary particles (i.e. silicon dioxide powder) with a flame hydrolysis burner with OMCTS feedstock produces silicon dioxide powder with a BET specific surface area in the range of 25 m2/g.  Therefore, based on the additional teachings of Neumann, it would be obvious to a person having ordinary skill in the art, the silicon dioxide powder in the method disclosed by Leber in view of Werdecker, Trommer, and Koeppler as having a BET surface area of 25 m2/g, which is within Applicant’s claimed range from 20 to 60 m2/g, as claimed in claim 24 and claim 30.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (US 2012/0174629) in view of Werdecker et al. (US 6,380,110 – hereinafter Werdecker), Trommer et al. (DE102011/121153B3 – hereinafter Trommer), and Koeppler et al. (US 6,849,242 – hereinafter Koeppler) as applied to claim 23 and 31 above and further in view of Wu et al. (CN104368272A – hereinafter Wu).
Regarding claim 32, as discussed in the rejection of claim 31 above, Werdecker (Col. 6, line 55 to Col. 7, line 4) discloses silica primary particles can be dispersed in de-ionized water and granulated in a spray dryer at hot air temperatures of 380 degrees C to produce s a spray granulate and discloses following spray granulation treating the granulate at 1200 degrees C through a mixture of HCl/Cl2 gases (corresponding to a reactant).  Leber in view of Werdecker, Trommer, and Koeppler fails to disclose details of the spray dryer.  However, Wu (Figures, abstract, [0022], and [0027]) discloses granulating a silica slurry in a drying tower with an atomizing nozzle in a tower (corresponding to a spray tower).  Therefore it would be obvious to a person having ordinary skill in the arty, in the processing of the silicon dioxide powder into a granulate spray drying the slurry through a nozzle into a spray tower, which provides for spray granulating in a spray tower, spraying the slurry through a nozzle, and a spray tower, as claimed.  Further, based on the teachings of Werdecker that the hot air temperatures of the .
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (US 2012/0174629) in view of Werdecker et al. (US 6,380,110 – hereinafter Werdecker), Trommer et al. (DE102011/121153B3 – hereinafter Trommer), and Koeppler et al. (US 6,849,242 – hereinafter Koeppler) as applied to claim 23 above, and further in view of Panz et al. (US2014/0072803A1 – hereinafter Panz) and Fabian (US 2005/0232571A1).
Regarding claim 40, as discussed in the rejection of claim 23 above, Leber discloses drawing methods are used for continuously producing cylindrical components of quartz glass, such as tubes.  Leber ([0003]) further discloses the glass strand is cut to length from which the desired glass component is manufactured.  Therefore, it would be obvious to a person having ordinary skill in the art, the quartz glass cylinder strand (i.e. quartz glass body) is cut to length to form a quartz glass tube, which provides for processing the quartz glass body to obtain a hollow body (tube) with at least one opening.  
Leber in view of Werdecker, Trommer, and Koeppler fails to disclose the step of introducing one or more multiple core rods into the quartz glass body and the step of drawing to obtain the claimed light guide.  However, Panz ([0049]) discloses high-purity silica granules can be used for a variety of applications, such as production of quartz tubes for the production of optical fibers and Fabian (abstract, [0007], and [0023]) discloses in the production of an optical fiber a core rod is overclad by a jacket tube of undoped quartz glass and the core rod and overclad tube forms a quartz glass preform from which single-mode fiber is subsequently drawn and drawing is performed at high temperatures around 2000 degrees C.  Therefore, based on the additional teachings of Panz and Fabian, it would be obvious to a person having ordinary skill in the art, a process of preparation of a light guide comprising preparing the quartz glass cylinder strand (i.e. quartz glass body) by the process of claim 23 and the quartz glass body .
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (US 2012/0174629) in view of Werdecker et al. (US 6,380,110 – hereinafter Werdecker), Trommer et al. (DE102011/121153B3 – hereinafter Trommer), and Koeppler et al. (US 6,849,242 – hereinafter Koeppler) as applied to claim 23 above, and further in view of Boehme (US 2005/0258758A1).
Regarding claim 41, as discussed in the rejection of claim 23 above, Leber discloses drawing methods are used for continuously producing cylindrical components of quartz glass, such as tubes.  Leber ([0003]) further discloses the glass strand is cut to length from which the desired glass component is manufactured.  Therefore, it would be obvious to a person having ordinary skill in the art, preparing the quartz glass cylinder strand (i.e. quartz glass body) by the process of claim 23 and the quartz glass cylinder is cut to length to form a quartz glass tube, which provides for processing to obtain a hollow body (i.e. quartz glass tube).  
Leber in view of Werdecker, Trommer, and Koeppler fails to disclose fitting the hollow body with electrodes and fitting the hollow body with a gas to form an illuminant.  However, Boehme (Figures, abstract, and [0032]-[0033]) discloses in the production of a discharge lamp (corresponding to an illuminant) comprising a tube made of glass, such as quartz, fitting the tube with electrodes and gas filling the tube.  Therefore, based on the additional teachings of Boehme, it would be obvious to a person having ordinary skill in the art, a process of preparation of a discharge lamp (i.e. an illuminant) including preparing the quartz glass cylinder strand (i.e. quartz glass body) by the process of claim 23 where the quartz glass body is cut to length to obtain a quartz glass tube (i.e. hollow body), and the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/LISA L HERRING/               Primary Examiner, Art Unit 1741